














December 31, 2015


Kien Huat Realty III Limited




Dear Gerard:


Reference is made to that certain Investment Agreement, dated August 19, 2009,
as amended by that certain First Amendment and Clarification to the Investment
Agreement, dated September 30, 2009 (as amended the “Investment Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Investment Agreement.


Pursuant to Section 4.5 of the Investment Agreement, you are entitled to certain
option matching rights upon the exercise of options or warrants included on the
Closing Date Option Schedule. Pursuant to the terms of the Investment Agreement,
the Company was obligated to deliver to you a written notice (the “Option
Exercise Notice”) of the exercise of any options or warrants included on the
Closing Date Option Schedule no more than five (5) business days after their
exercise. The delivery of such Option Exercise Notice would trigger your right
to elect, within ten (10) business days following the delivery of such Option
Exercise Notice, to purchase an equal number of shares of common stock as are
being delivered to the exercising option or warrant holder at the exercise price
for the applicable option or warrant (“Option Matching Rights”). The parties
hereto acknowledge and agree that, as a result of the Company’s failure to
provide the Option Exercise Notice, your right to elect to purchase an equal
number of shares has not yet vested and shall inure to your benefit only upon
the Company’s delivery of such Option Exercise Notice.


To fulfill the Company’s obligations pursuant to the Investment Agreement, and
in light of your current inability to exercise any Option Matching Rights as a
result of the Company’s Insider Trading Policy, we hereby provide notice of the
exercise of the options and warrants listed on Annex A hereto in relation to
which you are entitled to Option Matching Rights. You shall be entitled to elect
to exercise your Option Matching Rights within ten (10) business days after the
date on which the Company’s Chief Compliance Officer provides written notice
that you are no longer unable to exercise such Option Matching Rights pursuant
to the Company’s Insider Trading Policy (the “Trigger Date”). In addition, to
the extent any additional options or warrants included on the Closing Date
Option Schedule are exercised by the holders thereof on or after the date hereof
and prior to the Trigger Date, Annex A hereto shall be supplemented to include
such options or warrants (the “Annex A Supplement”) and the Chief Compliance
Officer shall deliver such Annex A Supplement to you promptly. Following the
Trigger Date, the Company shall promptly deliver further Option Exercise
Notices, if any, pursuant to the terms of the Investment Agreement.


The parties hereto hereby agree that except as specifically provided in and
modified by this letter agreement, the Investment Agreement is in all other
respects hereby ratified and confirmed. This letter agreement shall be governed
by the laws of the State of Delaware, without giving effect to the conflict of
laws provisions thereof.

    

--------------------------------------------------------------------------------








Sincerely,


EMPIRE RESORTS, INC.


By: /s/ Joseph A. D’Amato            
Joseph A. D’Amato
Chief Executive Officer




Accepted as of the date written above:


KIEN HUAT REALTY III LIMITED




By: /s/ Gerard Lim Ewe Keng____
Gerard Lim Ewe Keng
Authorized Signatory













    